DETAILED ACTION
This action is pursuant to the claims filed on 10/17/2018. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/565,625, PCTUS2016/026998, Provisional Application No. 62/151,513, Application No. 12/437,843, Provision Application No. 61/051,832, Provisional Application No. 62/145,581, Provisional Application No. 62/173,538, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the above noted prior-filed applications provide support or .
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Provisional Application No. 62/573,424 complies with the requirements of 35 U.S.C. 112(a). The effective filing date of the instant application is 10/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input signal receiver operable on the processor to receive one or more input signals form the one or more input devices” in claims 1, 11, and 16. This limitation will be interpreted to be an I/O of an interface system described as a communications interface 102 in paragraphs [0036-0037] of the instant application’s PGPub (2019/0083169).
“a display controller” operable on the processor to receive input information from the input signal receiver and to retrieve user interface information from the memory based upon the input information for display of a user interface on the display device in claims 1-20. The display controller is interpreted as executable instructions and/or hardware of the CPU in communication with memory and other components of the interface system 100 as disclosed in [0041-0042, 0047] of the applicant’s PGPub.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “when executed by a processor” in line 2, followed by “operable on a processor” in line 4. It is unclear if the second recitation of “a processor” intends to claim antecedent basis to the first recitation of “a processor” of line 2 or if the applicant intends to 
Claim 17 recites the limitation “the display controller operable on the processor adjusts graphical display of the arrow of the dashed line based on changes by a user to the polarity of the active probe pair in the pulse parameters table”. This limitation is indefinite as the italicized claim limitation is not directed to the system, but rather to actions of the user, which creates confusion as to when direct infringement occurs. It is unclear whether infringement occurs when one creates a system that allows the user to change the polarity of the active probe pair such that the display controller is configured to adjust graphical display of the arrow of the dashed line, or whether infringement occurs when the user actually uses the system to change a polarity of the active probe pair in the pulse parameters table to cause the display controller to adjust graphical display of the arrow of the dashed line. For examination purposes, this limitation will be interpreted to read “wherein the display controller operable on the processor to adjust graphical display of the arrow of the dashed line based on changes by a user to the polarity of the active probe pair in the pulse parameters table.” Such an interpretation only requires that the system be capable of adjusting graphical display of the arrow of the dashed line based on changes by a user.
Claim 18 recites the limitation “the display controller operable on the processor adjusts graphical display of the spacing between the probe grid icons of the active probe pair based on changes by a user to the numerical value of the distance of the active probe pair in the pulse parameters table.” This limitation is indefinite as the italicized claim limitation is not directed to the system, but rather to actions of the user, which creates confusion as to when direct infringement occurs. It is unclear whether infringement occurs when one creates a system that allows the user to change the numerical value of the distance of the active probe pair in the pulse to adjust graphical display of the spacing between the probe grid icons of the active probe pair based on changes by a user to the numerical value of the distance of the active probe pair in the pulse parameters table.” Such an interpretation only requires that the system be capable of adjusting graphical display of the spacing between the probe grid icons based on a user changing the numerical value of the distance. Claim 19 inherits this deficiency.
Claim 19 recites the limitation “wherein the display controller operable on the processor adjusts graphical display of the distance value positioned over the dashed line for the active probe pair based on changes by the user to the numerical value of the distance for the active probe pair in the pulse parameters table.” This limitation is indefinite as the italicized claim limitation is not directed to the system, but rather to actions of the user, which creates confusion as to when direct infringement occurs. It is unclear whether infringement occurs when one creates a system that allows the user to change the numerical value of the distance of the active probe pair in the pulse parameters table such that the display controller is configured to adjust graphical display of the distance value positioned over the dashed line, or whether infringement occurs when the user actually uses the system to change the numerical value of the distance of the active probe pair in the pulse parameters table. For examination purposes, this limitation will be interpreted to read “wherein the display controller operable on the processor to adjust graphical display of the distance value positioned over the dashed line for the active probe pair .” Such an interpretation only requires that the system be capable of adjusting graphical display of the distance value positioned over the dashed line based on a user changing the numerical value of the distance.
Claim 20 recites the limitation “the display controller operable on the processor adjusts graphical display of the user selected probe array based on a user adding an additional active probe pair to the pulse parameters table.” This limitation is indefinite as the italicized claim limitation is not directed to the system, but rather to actions of the user, which creates confusion as to when direct infringement occurs. It is unclear whether infringement occurs when one creates a system that allows the user to add an additional active probe pair to the pulse parameters table such that the display controller is configured to adjust the graphical display, or whether infringement occurs when the user actually uses the system to add an additional active probe pair to the pulse parameters table. For examination purposes, this limitation will be interpreted to read “the display controller operable on the processor to adjust graphical display of the user selected probe array based on a user adding an additional active probe pair to the pulse parameters table.” Such an interpretation only requires that the system be capable of adjusting graphical display of the user selected probe array based on a user adding an additional active probe pair.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (U.S. PGPub No. 2010/0249771) in view of Mickelsen (U.S. PGPub No. 2017/0065339).
Regarding claim 1, Pearson teaches an irreversible electroporation (IRE) system (System of Fig 1), comprising: a processor operable with a memory and a display device (Fig 1 computer 40 and display device 11); one or more input devices (Fig 2, input devices 12,14); an input signal receiver operable on the processor to receive one or more input signals from the one or more input devices (Fig 2 I/O 42); and a display controller operable on the processor to receive input information from the input signal receiver and to retrieve user interface information from the memory based upon the input information for display of a user interface on the display device ([0043] and Fig 2, display device 11, I/O 42, memory 44, CPU 46, program storage 48 retrieves UI info from memory for a user interface display; user interface shown in Figs 3-5), the user interface including: a pulse parameters table for textual display of numerical values (Fig 10 table in window 270) indicating a voltage (Fig 10, column 222), a pulse length (Column 223), a number of pulses (column 224), and a distance for an active probe pair of a user selected probe array (column 226), the pulse parameter table further indicating a polarity of the active probe pair (columns 220/221); and a probe placement grid for graphical display of the user selected probe array in relation to a lesion zone and a target ablation zone (Fig 10, grid 200 shows probes 201, 202, 203, 204 in relation to a target zone and lesion zone (unlabeled in Fig 10, but shown by circular shapes on grid 200); further disclosed and labeled in Fig 35 as targeted region 301 and lesion 300), each probe of the user selected probe array comprising a probe grid icon and a probe number (Fig 10, grid 200 shows each probe has a circular icon with a unique probe number); the distance between the active probe pair indicated by a distance value positioned over the dashed line and by a spacing between the probe grid icons of the active probe pair (Fig 12 and [0079], grid 200 shows distance values positioned over lines connecting probes; [0068] discloses each grid line representing 1mm meaning a spacing of the probe grid icons also indicates a distance between the active probe pair).
Pearson fails to teach the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair, the polarity of the active probe pair indicated by an arrow of the dashed line pointing to a negative probe of the active probe pair.
In related prior art, Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson 
Pearson/Mickelsen discloses substantially all the limitations of the claim(s) except the arrow of the dashed line pointing to a negative probe.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the arrow pointing towards the negative probe to arrive at the device of claim 1, since applicant has not disclosed that the arrow of the dashed line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the arrow pointing towards a positive probe instead of the negative probe as both configurations provide a user with a clear visual display to quickly recognize the positive probe and the negative probe. 
Regarding claim 2, in view of the combination of claim 1, Pearson further teaches the ability to change the polarity of the active probe pair (Fig 18 and [0190-0191], user can change polarities of probes with edit icon 281; [0191-0192] discloses the grid automatically updating after editing information in table 270)
Pearson fails to explicitly teach that the display controller operable to adjust graphical display of the arrow of the dashed line based on changes by a user to the polarity of the active probe pair in the pulse parameters table.
Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson in view of Mickelsen to incorporate the dashed line and arrow connecting the probe grid icons with the arrow indicating a polarity of one of the probes, such that the display controller adjusts graphical display of the arrow based on a user changing a polarity of the active probe pair in the pulse parameters table. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing a user with an alternative visual representation of the active probe pairs that can be used in conjunction with the same information displayed in the textual table of Pearson (Pearson Fig 12 displaying active probe pairs in table 270, [0191-0192] disclosing updating GUI grid 200 based on user input changes to table 270; Mickelsen Fig 4 displaying probe pairs by dashed lines with arrows).
Regarding claim 3, in view of the combination of claim 1, Pearson further teaches the display controller operable to adjust graphical display of the spacing between the probe grid icons of the active probe pair based on changes by a user to the numerical value of the distance of the active probe pair in the pulse parameters table ([0190-0191] and Fig 18, edit icon 281 allows user to manually edit boxes displayed in white color, such as distance values, .
Regarding claim 4, in view of the combination of claim 3, Pearson further teaches the display controller operable to adjust the distance value positioned over the dashed line for the active probe pair based on changes by the user to the numerical value of the distance for the active probe pair in the pulse parameters table (Fig 12 discloses option to always show distance values; [0190-0191] disclosing editing of distances in table 270, and corresponding adjustment of information in the grid 270, such as a distance value in the event that the distances are always shown in Fig 12 and a user manually edits a distance in the table 270 as disclosed in Fig 18).
Regarding claim 5, in view of the combination of claim 1, Pearson further teaches the user interface to further include a target ablation area settings panel for textual display of numerical values for a size of the lesion zone and a size of the target ablation zone (Fig 3, input boxes 103, 104, 105, 106, 107, 108, 109).
Regarding claim 6, in view of the combination of claim 5, Pearson further teaches the display controller operable to adjust graphical display of the lesion zone within the probe placement grid based on changes by a user to the numerical value for the size of the lesion zone (Fig 3 and 10 and [0068]; grid 200 displays lesion 300 (unlabeled in Fig 10) based on inputted information in input boxes 103-109 of Fig 3).
Regarding claim 7, in view of the combination of claim 6, Pearson further teaches the target ablation area setting panel further including textual display of a numerical value for a margin indicating a distance between an outer perimeter of the lesion zone and an outer perimeter of the target ablation zone (Fig 3 margin input box 106), the display controller operable to adjust graphical display of the lesion zone and the target ablation zone based on changes by the user to the numerical value for the margin (Figs 3 and 10, [0049 & 0068]).
Regarding claim 8, in view of the combination of claim 7, Pearson further teaches the display controller operable to adjust graphical display of a positioning of the user selected probe array relative to a positioning of the lesion zone and the target ablation zone based on an input from the user ([0068], graphical display positions of probes 201, 202, 203, 204 can be adjusted relative to a position of the lesion zone and target ablation zone based on a clicking and dragging input from a user).
Regarding claim 9, in view of the combination of claim 7, Pearson further teaches the display controller operable to adjust graphical display of a rotation of the lesion zone and the target ablation zone based on an input from the user (Fig 11, procedure zone rotation input box 251 set to 43 degrees).
Regarding claim 10, in view of the combination of claim 1, Pearson further teaches the display controller operable to adjust graphical display of a color of an alternative probe grid icon based on an operational status of a probe corresponding to the probe grid icon (Figs 4-9 and [0057], color of probe icons of box 199 indicate an operational status of each probe). Pearson further teaches that the monitor 11 of the display device can be in color such that colors are used in the probe placement grid (Fig 13 grid 200) to easily differentiate treatment zones from one another ([0080]).
Pearson fails to explicitly teach the probe grid icon of the probe placement grid has a color based on an operational status.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe grid icons of the probe 
Regarding claim 11, Pearson teaches a method for controlling a user interface of an irreversible electroporation (IRE) system (Fig 1 display device 11), comprising: receiving, by an input signal receiver operable on a processor, one or more input signals from one or more input devices (Fig 2, I/O 42 receives input signals from input devices 12/14); receiving, by a display controller operable on the processor, input information based upon the one or more input signals ([0043] and Fig 2, treatment control module 54 receives input signals from input devices); and displaying, by the display controller operable on the processor, a user interface on a display device ([0048] and Figs 3-14 and 18-35 showing user interfaces), the user interface including: a pulse parameters table for textual display of numerical values (Fig 10 table 270) indicating a voltage  (Fig 10, column 222), a pulse length (Column 223), a number of pulses (column 224), and a distance for an active probe pair of a user selected probe array (column 226), the pulse parameter table further indicating a polarity of the active probe pair (columns 220/221); and a probe placement grid for graphical display of the user selected probe array in relation to a lesion zone and a target ablation zone (Fig 10, grid 200 shows probes 201, 202, 203, 204 in relation to a target zone and lesion zone (unlabeled in Fig 10, but shown by circular shapes on grid 200); further disclosed and labeled in Fig 35 as targeted region 301 and lesion 300), each probe of the user selected probe array comprising a probe grid icon and a probe number (Figs 10, grid 200 shows each probe has a circular icon , the distance between the active probe pair indicated by a distance value positioned over the dashed line and by a spacing between the probe grid icons of the active probe pair (Fig 12 and [0079], grid 200 shows distance values positioned over lines connecting probes; [0068] discloses each grid line representing 1mm meaning a spacing of the probe grid icons also indicates a distance between the active probe pair).
Pearson fails to teach the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair, the polarity of the active probe pair indicated by an arrow of the dashed line pointing to a negative probe of the active probe pair.
In related prior art, Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson in view of Mickelsen to incorporate a dashed line connecting the probe grid icons of the active probe pair with an arrow pointing towards one of the probes of the active probe pair. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing a user with an alternative visual representation of the active probe pairs that can be used in conjunction with the same information displayed in the textual table of Pearson (Pearson Fig 12 
Pearson/Mickelsen discloses substantially all the limitations of the claim(s) except the arrow of the dashed line pointing to a negative probe.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the arrow pointing towards the negative probe to arrive at the method of claim 11, since applicant has not disclosed that the arrow of the dashed line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the arrow pointing towards a positive probe instead of the negative probe as both configurations provide a user with a clear visual display to quickly recognize the positive probe and the negative probe. 
Regarding claim 12, in view of the combination of claim 11, Pearson further teaches the ability to change the polarity of the active probe pair (Fig 18 and [0190-0191], user can change polarities of probes with edit icon 281; [0191-0192] discloses the grid automatically updating after editing information in table 270)
Pearson fails to explicitly teach adjusting, by the display controller operable on the processor, graphical display of the arrow of the dashed line based on changes by a user to the polarity of the active probe pair in the pulse parameters table.
Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing 
Regarding claim 13, in view of the combination of claim 11, Pearson further teaches adjusting, by the display controller operable on the processor, graphical display of the spacing between the probe grid icons of the active probe pair based on changes by a user to the numerical value of the distance of the active probe pair in the pulse parameters table ([0190-0191] and Fig 18, edit icon 281 allows user to manually edit boxes displayed in white color, such as distance values, and then the treatment control module 54 automatically adjusts the corresponding information in grid 200).
Regarding claim 14, in view of the combination of claim 13, Pearson further teaches adjusting, by the display controller operable on the processor, the distance value positioned over the dashed line for the active probe pair based on changes by the user to the numerical value of the distance for the active probe pair in the pulse parameters table (Fig .
Regarding claim 15, in view of the adjusting, by the display controller operable on the processor, graphical display of the user selected probe array based on a user adding an additional active probe pair to the pulse parameters table (Figs 23-24 and [0192] disclose user adding an active probe pair between probes 1(+) and 3(-) to table 270 which changes the graphical display of grid 200).
Regarding claim 16, Pearson teaches an article comprising a non-transitory computer-readable storage medium including instructions that, when executed by a processor, enable an irreversible electroporation (IRE) system (IRE system of Fig 1 with cpu 40 comprising non-transitory computer readable storage medium shown in Fig 2) to: receive, by an input signal receiver operable on a processor, one or more input signals from one or more input devices (Fig 2, I/O 42 receives input signals from input devices 12/14); receive, by a display controller operable on the processor, input information based upon the one or more input signals ([0043] and Fig 2, treatment control module 54 receives input signals from input devices); and display, by the display controller operable on the processor, a user interface on a display device ([0048] and Figs 3-14 and 18-35 showing user interfaces), the user interface including: a pulse parameters table for textual display of numerical values (Fig 10 table 270) indicating a voltage  (Fig 10, column 222), a pulse length (Column 223), a number of pulses (column 224), and a distance for an active probe pair of a user selected probe array (column 226), the pulse parameter table further indicating a polarity of the active probe pair (columns 220/221); and a probe placement grid for graphical display of the user selected probe array in relation to a lesion zone and a target ablation zone (Fig 10, grid 200 shows probes 201, 202, 203, 204 in relation to a target zone and lesion zone (unlabeled in Fig 10, but shown by circular shapes on grid 200); further disclosed and labeled in Fig 35 as targeted region 301 and lesion 300), each probe of the user selected probe array comprising a probe grid icon and a probe number (Figs 10, grid 200 shows each probe has a circular icon with a unique probe number), the distance between the active probe pair indicated by a distance value positioned over the dashed line and by a spacing between the probe grid icons of the active probe pair  (Fig 12 and [0079], grid 200 shows distance values positioned over lines connecting probes; [0068] discloses each grid line representing 1mm meaning a spacing of the probe grid icons also indicates a distance between the active probe pair).
Pearson fails to teach the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair, the polarity of the active probe pair indicated by an arrow of the dashed line pointing to a negative probe of the active probe pair.
In related prior art, Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson 
Pearson/Mickelsen discloses substantially all the limitations of the claim(s) except the arrow of the dashed line pointing to a negative probe.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the arrow pointing towards the negative probe to arrive at the device of claim 16, since applicant has not disclosed that the arrow of the dashed line solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the arrow pointing towards a positive probe instead of the negative probe as both configurations provide a user with a clear visual display to quickly recognize the positive probe and the negative probe. 
Regarding claim 17, in view of the combination of claim 16, Pearson further teaches the ability to change the polarity of the active probe pair (Fig 18 and [0190-0191], user can change polarities of probes with edit icon 281; [0191-0192] discloses the grid automatically updating after editing information in table 270)
Pearson fails to explicitly teach wherein the display controller operable on the processor adjusts graphical display of the arrow of the dashed line based on changes by a user to the polarity of the active probe pair in the pulse parameters table.
Mickelsen teaches a similar irreversible electroporation system (Fig 2a-b, IRE system) wherein a similar user interface (Fig 4, windows A-D of UI) shows the active probe pair of the user selected probe array indicated by a dashed line connecting the probe grid icons of the active probe pair (Fig 4, window B, dashed line 46 pointing towards active pairs 8/22, 8/23, 8/24), and the polarity of the active probe pair indicated by an arrow of the dashed line pointing towards a positive probe (Fig 4 and [0067] arrow pointing towards cathode electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GUI grid of Pearson in view of Mickelsen to incorporate the dashed line and arrow connecting the probe grid icons with the arrow indicating a polarity of one of the probes, such that the display controller adjusts graphical display of the arrow based on a user changing a polarity of the active probe pair in the pulse parameters table. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing a user with an alternative visual representation of the active probe pairs that can be used in conjunction with the same information displayed in the textual table of Pearson (Pearson Fig 12 displaying active probe pairs in table 270, [0191-0192] disclosing updating GUI grid 200 based on user input changes to table 270; Mickelsen Fig 4 displaying probe pairs by dashed lines with arrows).
Regarding claim 18, in view of the combination of claim 16, Pearson further teaches the display controller operable to adjust graphical display of the spacing between the probe grid icons of the active probe pair based on changes by a user to the numerical value of the distance of the active probe pair in the pulse parameters table ([0190-0191] and Fig 18, edit icon 281 allows user to manually edit boxes displayed in white color, such as distance values, .
Regarding claim 19, in view of the combination of claim 18, Pearson further teaches the display controller operable to adjust the distance value positioned over the dashed line for the active probe pair based on changes by the user to the numerical value of the distance for the active probe pair in the pulse parameters table (Fig 12 discloses option to always show distance values; [0190-0191] disclosing editing of distances in table 270, and corresponding adjustment of information in the grid 270, such as a distance value in the event that the distances are always shown in Fig 12 and a user manually edits a distance in the table 270 as disclosed in Fig 18).
Regarding claim 20, in view of the combination of claim 16, Pearson further teaches adjusting, by the display controller operable on the processor, graphical display of the user selected probe array based on a user adding an additional active probe pair to the pulse parameters table (Figs 23-24 and [0192] disclose user adding an active probe pair between probes 1(+) and 3(-) to table 270 which changes the graphical display of user selected probe array of grid 200).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794